Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-2, 4-18, and 21-23 allowed.
The following is an examiner’s statement of reasons for allowance:
Claim 1 is allowed because the art of record, considered alone or in combination, neither anticipates nor renders obvious a modular press comprising a press frame, a platen assembly, a first actuator system, and a second actuator system in a structural arrangement as claimed for improving in manufacturing EWC products. 
Claim 15 is allowed because the art of record, considered alone or in combination, neither anticipates nor renders obvious a modular press comprising … a transport assembly coupled with the bodies and operable to convey a workpiece into the openings, wherein the transport assembly includes a plurality of conveyor rolls disposed in corresponding ones of the gaps and oriented generally parallel to the platen, such that the axes of rotation of said conveyor rolls are generally horizontal and perpendicular to the feed path axis, in combination with the rest of the claimed limitations.
Claim 21 is allowed because the art of record, considered alone or in combination, neither anticipates nor renders obvious a modular press comprising… wherein the second actuator system includes a plurality of channels disposed between the upper platform and the platen, and the second actuators are a plurality of inflatable hoses disposed in corresponding ones of the channels, the hoses and channels extending generally parallel to the feed path axis or generally perpendicular to the feed path axis, in combination with the rest of the claimed limitations.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIMMY T NGUYEN whose telephone number is (571)272-4520.  The examiner can normally be reached on Mon-Fri 8:30am-6pm - second Friday off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner' s supervisors, SHELLEY SELF can be reached on 571-272-4524 and ADAM EISEMAN can be reached on 571-270-3818. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 
If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


JIMMY T. NGUYEN
Primary Examiner
Art Unit 3725



/JIMMY T NGUYEN/Primary Examiner, Art Unit 3725                                                                                                                                                                                                        July 29, 2021